Citation Nr: 0628734	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1941 to 
April 1946.  The veteran died August [redacted], 2000.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The cause of veteran's death was not due to any service-
connected disability; nor did any service-connected 
disability significantly and materially contribute to the 
cause of the veteran's death.

2.  The veteran was neither receiving nor entitled to receive 
total disability compensation for a continuous period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2005).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 C.F.R. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the appellant's claims were filed in 
August 2000 prior to the enactment of VA's current notice 
requirements.  Notice was provided to the appellant in 
January  2001, subsequent to the initial AOJ decision issued 
in November 2000.  This notice was deemed insufficient by the 
Board in October 2003, and the appellant's claims were 
remanded for appropriate notice.  That notice was effectuated 
in March 2005, and the claims were readjudicated in a 
February 2006 Supplemental Statement of the Case.  The March 
2005 notice appropriately advised the appellant of all the 
Pelegrini II notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the appellant has not been prejudiced 
thereby.  The content of the March 2005 notice fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover her 
claims were subsequently readjudicated after providing the 
appellant with an opportunity to respond to the notice, which 
she did in April 2005.  Furthermore, the appellant was told 
it was her responsibility to support the claims with 
appropriate evidence, and she was provided with the text of 
the relevant regulations relating to VA's duty to notice and 
assist.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices; and she has done so throughout the 
claim process.  In her April 2005 response, the appellant 
indicated that she had no additional evidence to provide to 
VA in support of her claims.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified.  VA treatment records 
are in the claims file for October 1971 through August 2000, 
including the terminal records.  Private treatment records 
were also obtained for July 1987 through November 1992.  The 
appellant was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  She has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claims.

The duty to assist also includes obtaining a medical opinion 
when such is necessary to make a decision on a claim.  An 
opinion is necessary if the evidence of record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  A 
medical opinion in the present case was not obtained.  
However, an opinion is not necessary because there is no 
competent evidence that any service-connected disability 
caused or significantly and materially contributed to of the 
veteran's death.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.  

II.  Service Connection for the Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The veteran died on August [redacted], 2000.  The death certificate 
indicates that the immediate cause of death was pneumonia 
with conditions leading to the immediate cause of death 
listed as congestive heart failure and diabetes mellitus.  
There is no record that the veteran had ever sought service 
connection for any of these conditions during his lifetime.  
The service medical records fail to show any treatment for or 
indications of pneumonia, congestive heart failure or 
diabetes mellitus during the veteran's military service.  
Post-service medical records show that these disorders had 
their onset many years after service.  Thus service 
connection for pneumonia, congestive heart failure or 
diabetes mellitus is not warranted.

The appellant contends, however, that the veteran's service-
connected orthopedic disabilities contributed to the cause of 
the veteran's death because they restricted his ability to 
ambulate and maneuver himself freely thereby leading to him 
contracting his fatal pneumonia.  

At the time of his death, the veteran was service connected 
for multiple orthopedic disabilities, including fracture of 
the left ulna with resection of the head of the left radius 
with limitation of flexion, extension, supination and 
pronation, and loss of bone substance; residuals of a 
fracture of the left femur with limitation of motion of the 
left knee; residuals of a fracture of the left hip with 
limitation of motion of the left hip; degenerative arthritis 
of the left wrist with limitation of motion; residuals of the 
fracture of the left olecranon and radius; and residuals of a 
fracture of the right radius.  The veteran was also service-
connected for a scar from a shell fragment wound to the left 
side of his neck.

Despite the appellant's contentions, the medical evidence 
fails to show that any of the veteran's service-connected 
disabilities significantly and materially contributed to him 
contracting pneumonia.  The terminal treatment records show 
that the veteran had been living in the long term care 
facility at the VA Medical Center since August 1999.  He was 
admitted as a result of uncontrolled blood sugar levels.  At 
that time, his medical conditions included cellulitis of the 
leg, congestive heart failure, atrial fibrillation, diabetes 
mellitus type II, and gout.  The veteran reported having been 
injured in service and receiving VA benefit.  It is also 
shown that he was mobile via a wheel chair, but not the 
reasons why he was in the wheel chair.  A February 2000 
Social Work progress note indicates that the veteran was 
mobile via wheel chair, but that he had been active in the 
walking program although preferring the wheel char due to 
pain in his knees.  The plan was to discharge the veteran 
home as soon as community resources and adaptive equipment 
were in place.  Another progress note in May 2000 also 
indicates that the veteran was to be discharged home.  A 
discharge summary dated August 16, 2000 indicates that the 
veteran was transferred from the long term care facility to a 
medical floor on August 7, 2000 due to dehydration, acute 
renal failure, acute mental status changes, and to rule out 
aspiration pneumonia.  

A discharge summary dated August 15, 2000 for the period of 
August 7th through August [redacted]th shows the admitting diagnosis 
as change in mental status.  The history of the present 
illness reflects that the veteran was an 87 year old who 
presented responsive only to deep painful stimuli and had 
begun to be less responsive since three days prior and was 
not eating for those days.  His past medical history list 
includes congestive heart failure, history of atrial 
fibrillation with pacemaker in place, dementia, chronic renal 
insufficiency, hypertension for greater than 20 years, 
diabetes mellitus for the last 15 years, hypothyroidism, 
glaucoma, gout and remote history of idiopathic 
thrombocytopenic purpora.  Physical examination revealed the 
veteran to be unresponsive and dehydrated; his skin was scaly 
and dry over the upper and lower extremities.  His lungs had 
crackles at both bases.  There was edema in his legs up to 
his thighs bilaterally and some swelling in the medial aspect 
of the right knee.  

During his treatment on the medical floor, he was treated for 
dehydration, a high level of anticoagulation, hyponatremia, 
decreased potassium, renal insufficiency and diabetes 
mellitus.  During the course of his stay, he had a cough that 
increased in severity.  Several chest x-rays were taken.

A chest x-ray performed on August 1, 2000 failed to show any 
significant congestive changes or areas of infiltrate in the 
lungs.  An August 7, 2000 chest x-ray report shows that there 
was an apparent elevation of the right diaphragm not 
previously seen, but a definite infiltrate or plural effusion 
was not demonstrated.  It was not until an August 11, 2000 x-
ray which showed a definite extensive pneumonic infiltrate 
seen in the left mid and lower lung.  The report says that 
there was extensive involvement that was not seen on the last 
study on August 7th.  

Thus, from the medical evidence, it appears that the veteran 
was already bedridden from non-service-connected medical 
disorders at the time that he contracted pneumonia sometime 
between August 7, 2000 and August 11, 2000.  These non-
service-connected disabilities were apparently so 
debilitating so as to have caused the veteran's death 
regardless of his service-connected disabilities.  The 
treatment records from the veteran's last year of life fail 
to show any treatment for his service-connected disabilities 
except for the taking of medication for pain.  The terminal 
records fail to show that the veteran's service-connected 
orthopedic disabilities were at all a contributing factor in 
the veteran's death or that they hindered the proper care of 
the veteran during his final days so as to have aided or lent 
assistance to the production of his death.  Although it may 
not be appropriate to state that the veteran's service-
connected orthopedic disabilities played no role in the 
veteran's death, it is clear from the medical evidence that 
any contribution they may have had was not substantial or 
material.  Finally, since the veteran's service-connected 
disabilities were orthopedic in nature, they did not affect 
any vital organs.  Thus it would not be reasonable to hold 
that his service-connected disabilities accelerated his 
death.  See 38 C.F.R. § 3.312(4) (2005).

Statements by the appellant to the effect that the pneumonia 
that caused the veteran's death was brought on by his 
immobility caused by his service-connected orthopedic 
disabilities are not persuasive as they do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the appellant is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Furthermore, the treatment records prior to 
August 2000 show the veteran was mobile and able to walk 
although preferring to use a wheel chair to get around due to 
pain in his knees.  Thus there is no competent medical 
evidence to support the appellant's contention that pneumonia 
set in because the veteran was immobile due to his service-
connected disabilities.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine of reasonable doubt is not 
applicable.  Thus service connection for the cause of the 
veteran's death must be denied.



III.  DIC Pursuant to 38 U.S.C.A. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling but was not receiving compensation 
because 1) VA was paying the compensation to his dependents; 
2) VA was withholding the compensation to offset an 
indebtedness; 3) he had applied for compensation but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22 (b) (2005).

During his lifetime, the veteran had been awarded a total 
disability rating due to individual unemployability.  This 
award was effective September 1, 1992.  The veteran died on 
August [redacted], 2000.  Thus the evidence fails to show that the 
veteran was receiving total disability compensation for a 
continuous period of 10 years or more immediately preceding 
his death, and the appellant is not entitled to DIC on that 
basis.  

As to whether the veteran was "entitled to receive" 
compensation but was not, the appellant has not alleged nor 
does the evidence show that, but for any of the reasons 
enumerated in 38 C.F.R. § 3.22(b), the veteran was entitled 
to receive compensation at 100 percent for a continuous 
period of 10 years prior to his death.

Finally, in cases where decisions were issued during the 
veteran's lifetime affecting service connection and the rate 
of disability, the appellant may also show that there was 
clear and unmistakable evidence in the decisions involving 
the issuance of service connection, the assignment of a 
disability evaluation, or the assignment of an effective date 
during the veteran's lifetime.  38 C.F.R. § 3.22(b)(3) 
(2005).  

In the present case, the veteran was receiving compensation 
for a total disability rating due to individual 
unemployability (TDIU) since September 1, 1992.  The veteran 
had been seeking a TDIU since 1973.  He was denied multiple 
times until 1992.  The appellant, however, has made no claim 
of clear and unmistakable error in any of these prior 
denials.  If a claimant wishes to reasonably raise a CUE 
claim, there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error that 
if true would be CUE on its face, the claimant also must give 
persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), aff'd on reconsideration, 6 Vet. App. 162, 163 
(1994).  Without a claim of clear and unmistakable error 
alleging the specific errors in the prior decisions, she also 
cannot prevail on this ground for her DIC claim.  

The Board finds, therefore, that the criteria for entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met, 
and that the claim must be denied.  The Board notes that, in 
the Statement of the Case, the RO considered the appellant's 
claim under the "hypothetical entitlement" theory.  The 
appellant's claim is not, however, entitled to such 
consideration because it was filed in August 2000 and 
38 C.F.R. § 3.22 was amended, effective January 21, 2000, to 
eliminate such entitlement.  Thus the Board declines 
considering the veteran's DIC claim under the "hypothetical 
entitlement" theory.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


